     Case 6:19-cv-00053-RSB-BWC Document 28 Filed 09/09/20 Page 1 of 4


                                                                                                    FILED
                                                                                         John E. Triplett, Acting Clerk
                                                                                          United States District Court
                       IN THE UNITED STATES DISTRICT COURT                            By casbell at 10:59 am, Sep 09, 2020
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 AARON JEWANN ROBINSON,

                Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-53

         v.

 C/O JAVAKA JOHNSON; and C/O
 HUGGINS,

                Defendants.

                                            ORDER

        This matter is before the Court on Plaintiff’s Motion to Compel, doc. 24, and Motion for

Access to the Law Library, doc. 26. The Court DENIES as premature Plaintiff’s Motion to

Compel. Furthermore, the Court construes Plaintiff’s Motion for Access to the Law Library as a

Motion for an extension of time to file objections to the Court’s August 4, 2020 Report and

Recommendation. Accordingly, the Court GRANTS Plaintiff’s Motion and provides an

additional 30 days for Plaintiff to file objections to the Report and Recommendation.

                                          DISCUSSION

I.      Plaintiff’s Motion to Compel

        Defendants have not been served with Plaintiff’s Complaint yet and cannot be compelled

to produce evidence before they are parties to the case. On this ground alone, the Court

DENIES as premature Plaintiff’s Motion to Compel.

        Because Plaintiff contends certain video footage is important to Plaintiff’s case, Plaintiff

is advised as follows: After Defendants have been served, Plaintiff will engage in a process of

exchanging evidence with Defendants called “discovery.” During discovery, Plaintiff may
      Case 6:19-cv-00053-RSB-BWC Document 28 Filed 09/09/20 Page 2 of 4



request from Defendants the production of documents or other evidence, such as video. A

motion to compel should be reserved for discovery disputes, where an opposing party will not

produce requested evidence. Federal Rule 37(a)(1) states, “On notice to other parties and all

affected persons, a party may move for an order compelling disclosure or discovery. The motion

must include a certification that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in an effort to obtain it without

court action.” See Haynes v. JPMorgan Chase Bank, N.A., 466 F. App’x 763, 765–66 (11th Cir.

2012) (upholding district court’s denial of pro se plaintiff’s motion to compel discovery as

premature for plaintiff’s failure to confer in good faith to obtain discovery without court action).

Additionally, Local Rule 26.5 requires “a party seeking a protective order or moving to compel

discovery to certify that a good faith effort has been made to resolve the dispute before coming

to court.” These rules apply equally to all litigants, whether proceeding pro se or represented by

counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993). However, here, Plaintiff’s

Motion to Compel was filed prematurely, before Defendants were even served with the

Complaint, and long before discovery was due. Thus, the Court DENIES as premature

Plaintiff’s Motion to Compel.

II.      Motion for Access to the Law Library

         On August 4, 2020, the Court issued a Report recommending dismissal of all claims

against Defendant James Deal. Doc. 22. Objections were due on August 21, 2020, but Plaintiff

has not filed any. However, on August 20, 2020, the Court received the instant Motion for

Access to the Law Library. Doc. 26. Therein, Plaintiff alleges, “I cannot and don’t have access

to the law library at my prison because of COVID-19! . . . Therefore I can’t get what I need as

far as motions, codes to ask for and procedures to follow.” Id. Plaintiff’s Motion is either a




                                                  2
  Case 6:19-cv-00053-RSB-BWC Document 28 Filed 09/09/20 Page 3 of 4



request for a preliminary injunction ordering the prison to allow Plaintiff law library access or a

request for more time to file objections to the Report and Recommendation.

       Construed as a request for an injunction, the Motion would be denied. To be entitled to a

temporary restraining order or preliminary injunction, a plaintiff must demonstrate: (1) a

substantial likelihood of ultimate success on the merits; (2) that a restraining order or injunction

is necessary to prevent irreparable injury; (3) that the threatened injury outweighs the harm that

the restraining order or injunction would inflict on the other party; and (4) that the restraining

order or injunction would not be adverse to the public interest. Schiavo ex rel. Schindler v.

Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005). In this Circuit, an “injunction is an

extraordinary and drastic remedy not to be granted unless the movant clearly established the

‘burden of persuasion’ as to the four requisites.” Horton v. City of Augustine, 272 F.3d 1318,

1326 (11th Cir. 2001). If a plaintiff succeeds in making such a showing, then “the court may

grant injunctive relief, but the relief must be no broader than necessary to remedy the

constitutional violation.” Newman v. Alabama, 683 F.2d 1312, 1319 (11th Cir. 1982).

Accordingly, where there is a constitutional violation in the prison context, courts traditionally

are reluctant to interfere with prison administration, unless there is a clear abuse of discretion.

See Procunier v. Martinez, 416 U.S. 396, 404–05 (1974) (“Traditionally, federal courts have

adopted a broad hands-off attitude toward problems of prison administration [because] . . . courts

are ill equipped to deal with the increasingly urgent problems of prison administration and

reform.”), overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989). In such

cases, “[d]eference to prison authorities is especially appropriate.” Newman, 683 F.2d at 1320–

21 (reversing district court’s injunction requiring release of prisoners on probation because it

“involved the court in the operation of the State’s system of criminal justice to a greater extent




                                                  3
  Case 6:19-cv-00053-RSB-BWC Document 28 Filed 09/09/20 Page 4 of 4



than necessary” and a less intrusive equitable remedy was available). Plaintiff has not shown he

has satisfied the prerequisites in order to be entitled to injunctive relief at this time. At this early

stage, Plaintiff has not shown the requisite likelihood of success on the merits of his claims.

Moreover, Plaintiff fails to show that injunctive relief is necessary to prevent irreparable injury.

This is not to say that Plaintiff will not eventually be able to obtain injunctive relief, merely that

the Court will not interfere at this time on the facts before it.

        However, construing the Motion as a request for an extension of time to file objections

allows Plaintiff additional time to access the law library or procure legal materials through other

means the prison may provide. Accordingly, the Court construes Plaintiff’s Motion as a Motion

for an Extension of Time to File Objections and GRANTS the Motion, extending Plaintiff’s time

to file objections to the Magistrate Judge’s Report and Recommendation, doc. 22, by an

additional 30 days.

                                               CONCLUSION

        Accordingly, the Court DENIES as premature Plaintiff’s Motion to Compel. The Court

construes Plaintiff’s Motion for Access to the Law Library as a Motion for an extension of time

to file objections to the Court’s August 4, 2020 Report and Recommendation and GRANTS

Plaintiff’s Motion and provides 30 additional days for Plaintiff to file objections to the Report

and Recommendation.

        SO ORDERED, this 9th day of September, 2020.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA



                                                   4
